DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, Lucas Amodio (Reg. No. 70,239) on or about April 13, 2022.

1.	(Currently amended)	An engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with a chatbot and at least one memory device, the ECSP computer device in communication with a first client device associated with a senior user and a second client device associated with a caregiver, the at least one processor of the ECSP computer device is programmed to:
identify a triggering event associated with the senior user has occurred;
transmit data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event;

transmit additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event;
in response to receiving the verbal input from the caregiver, create  from the caregiver verbal input including the one or more reminder parameters; and
provide the reminder [[data]]message to the chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device.
2.	(Previously presented)	The ECSP computer device of Claim 1, wherein the at least one processor is further programmed to instruct the first client device to present the reminder message on a screen associated with the first client device.
3.	(Currently amended)	The ECSP computer device of Claim 1, wherein the reminder message includes a reminder time designated as a time for presenting the reminder message, and wherein the at least one processor is further programmed to instruct the first client device to present the reminder message to the senior user at the reminder time.
4.	(Currently amended)	The ECSP computer device of Claim 1, wherein the reminder message includes a repeat option, wherein the at least one processor is further programmed to instruct the first client device to transmit the reminder message again.
5.	(Currently amended)	The ECSP computer device of Claim 1, wherein the at least one processor is further programmed to instruct the second client device to present to the caregiver an interface to enter the reminder message, wherein at least a portion of the reminder message is displayed on a screen of the second client device.
6.	(Previously presented)	The ECSP computer device of Claim 1, wherein the at least one processor is further programmed to continuously monitor the first client device for a user interaction with the chatbot to receive a response to the reminder message.
7.	(Currently amended)	The ECSP computer device of Claim 1, wherein the caregiver is a first caregiver of a plurality of caregivers, and wherein the ECSP computer device is in communication with a third client device associated with a second caregiver, and wherein the at least one processor is further programmed to: 
receive, from the third client device, one or more second reminder parameters for a second reminder message;
store the second reminder message and the corresponding one or more second reminder parameters; and
provide the chatbot configured 
8.	(Original)	The ECSP computer device of Claim 1, wherein the at least one processor is further programmed to execute the chatbot to audibly interact with the senior user using plain language, wherein the chatbot receives an input signal captured by a first microphone of the first client device, interprets the input signal, generates an audio plain language response to the interpreted input signal, and responds with the audio plain language response via a first speaker of the first client device.
9.	(Original)	The ECSP computer device of Claim 1, wherein the at least one processor is further programmed to transmit a calendar of events for the senior user to the second client device of the caregiver for display to the caregiver.
10.	(Original)	The ECSP computer device of Claim 9, wherein the at least one processor is further programmed to:
receive a caregiver update to the calendar of events from the caregiver via the second client device; and
update the calendar of events based on the received caregiver update.
11.	(Original)	The ECSP computer device of Claim 1, wherein the second client device includes a plurality of second client devices, wherein each second client device of the plurality of second client devices are associated with one or more caregivers of the senior user.
12.	(Original)	The ECSP computer device of Claim 1, wherein the caregiver includes one or more of a family member of the senior user, a friend of the senior user, a paid caregiver of the senior user, a person designated by the senior user, and a healthcare professional.
13.	(Currently amended)	A computer-implemented method for facilitating senior user engagement, the method performed by an engagement and care support platform (“ECSP”) computer system including at least one processor in communication with a chatbot and at least one memory device, the ECSP computer system in communication with a first client device associated with a senior user and a second client device associated with a caregiver, the method comprising:
identifying a triggering event associated with the senior user has occurred;
transmitting data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event;

transmitting additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event;
in response to receiving the verbal input from the caregiver, creating  from the caregiver verbal input including the one or more reminder parameters; and
providing the reminder [[data]] message to the chatbot, the chatbot configured 
14.	(Previously presented)	The computer-implemented method of Claim 13, the method further comprising instructing the first client device to present the reminder message on a screen associated with the first client device.
15.	(Currently amended)	The computer-implemented method of Claim 13, wherein the reminder message includes a reminder time designated as a time for presenting the reminder message, and wherein the method further comprises instructing the first client device to present the reminder message to the senior user at the reminder time.
16.	(Currently amended)	An engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with at least one memory device, the ECSP computer device in communication with a first client device associated with a senior user and a second client device associated with a caregiver, the at least one processor of the ECSP computer device is programmed to:
identify a triggering event associated with the senior user has occurred;
transmit data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event;

transmit additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event;
in response to receiving the verbal input from the caregiver, create r from the caregiver verbal input including the one or more reminder parameters; and
provide the reminder [[data]] message to the first client device to be presented to the senior user by the first client device.

in response to receiving the verbal input from the caregiver, create  from the caregiver verbal input including the one or more reminder parameters; and
provide the reminder [[data]]message to [[the]]a chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device.
17.	(Currently amended)	The ECSP computer device of Claim 16, wherein the ECSP computer device is in communication with a chatbot, wherein the at least one processor is further programmed to transmit the reminder message to the chatbot, the chatbot being configured to audibly present the reminder message to the senior user.
18.	(Previously presented) The ECSP computer device of Claim 16, wherein the at least one processor further instructs the first client device to present the reminder message on a screen associated with the first client device.
19.	(Currently amended) The ECSP computer device of Claim 16, wherein the at least one processor is further programmed to instruct the second client device to present to the caregiver an interface to enter the reminder message, wherein reminder message is displayed on a screen of the second client device.
20.	(Currently amended)	The ECSP computer device of Claim 16, wherein the reminder message includes a reminder time designated as a time for presenting the reminder message, and wherein the at least one processor is further programmed to instruct the first client device to present the reminder message to the senior user at the reminder time.
21.	(Cancelled)	
22.	(Currently amended)	The ECSP computer device of Claim 1, wherein the chatbot is executed via at least one server device remote from the ECSP computer device, and wherein the at least one processor is further programmed to:
transmit reminder message to the chatbot; 
receive an audible presentation of the reminder message from the chatbot; and
transmit the audible presentation of the reminder message to the first client device, wherein the first client device is configured to audibly present the reminder message to the senior user via one or more speakers of the first client device.
23.	(Previously presented)	The computer-implemented method of Claim 13, the method further comprising executing the chatbot to audibly interact with the senior user using plain language, wherein the chatbot receives an input signal captured by a first microphone of the first client device, interprets the input signal, generates an audio plain language response to the interpreted input signal, and responds with the audio plain language response via a first speaker of the first client device.
24.	(Currently amended)	The computer-implemented method of Claim 23, the method further comprising:
executing the chatbot via at least one server device remote from the ECSP computer system;
transmitting the reminder message to the chatbot; 
receiving an audible presentation of the reminder message from the chatbot; and
transmitting the audible presentation of the reminder message to the first client device, wherein the first client device is configured to audibly present the reminder message to the senior user via the first speaker of the first client device.
25.	(Cancelled)	
26.	(Previously presented)	The ECSP computer device of Claim 17, wherein the at least one processor is further programmed to execute the chatbot to audibly interact with the senior user using plain language, wherein the chatbot receives an input signal captured by a first microphone of the first client device, interprets the input signal, generates an audio plain language response to the interpreted input signal, and responds with the audio plain language response via a first speaker of the first client device.
27.	(Currently amended)	The ECSP computer device of Claim 26, wherein the at least one processor is further programmed to:
execute the chatbot via at least one server device remote from the ECSP computer device;
transmit the reminder message to the chatbot; 
receive an audible presentation of the reminder message from the chatbot; and
transmit the audible presentation of the reminder message to the first client device, wherein the first client device is configured to audibly present the reminder message to the senior user via the first speaker of the first client device.
28. 	(Cancelled)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a computer device and method for facilitating senior user engagement, performed by an engagement and care support platform (“ECSP”) computer system including at least one processor in communication with a chatbot and at least one memory device, the ECSP computer system in communication with a first client device associated with a senior user and a second client device associated with a caregiver, comprising: identifying a triggering event associated with the senior user has occurred; transmitting data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event; transmitting additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event; in response to receiving the verbal input from the caregiver, creating the reminder message from the caregiver verbal input including the one or more reminder parameters; and providing the reminder message to the chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device, as recited in independent claims 1, 13 and 16, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Cheng (US 2014/0284348 A1) which discloses a processor of a medication dispensing device generates an audio recording signal to turn on a sound pickup element electrically connected with the processor. Once turned on, the sound pickup element begins to record voices. The processor stores the brief medication reminding voices into a storage unit electrically connected with the processor. When it is time to take medicine, the brief medication reminding voices are output to remind the user (¶ 0020).  Cheng however fails to teach or suggest a computer device and method for facilitating senior user engagement, performed by an engagement and care support platform (“ECSP”) computer system including at least one processor in communication with a chatbot and at least one memory device, the ECSP computer system in communication with a first client device associated with a senior user and a second client device associated with a caregiver, comprising: identifying a triggering event associated with the senior user has occurred; transmitting data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event; transmitting additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event; in response to receiving the verbal input from the caregiver, creating the reminder message from the caregiver verbal input including the one or more reminder parameters; and providing the reminder message to the chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device.  Moreover, the missing claimed elements from Cheng are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Cheng disclosure because it is not an obvious variation of Cheng to transmit additional data configured to cause an audio prompt to be presented to a caregiver using caregiver device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event, creating the reminder message from the caregiver verbal input including reminder parameters in response to receiving the verbal input from the caregiver, and providing the reminder message to a chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device.  Therefore, these features are not obvious because none of the prior art teaches or suggest a computer device and method for facilitating senior user engagement, performed by an engagement and care support platform (“ECSP”) computer system including at least one processor in communication with a chatbot and at least one memory device, the ECSP computer system in communication with a first client device associated with a senior user and a second client device associated with a caregiver, comprising: identifying a triggering event associated with the senior user has occurred; transmitting data configured to cause a first message to be presented using the second client device,  the first message reporting the triggering event; transmitting additional data configured to cause an audio prompt to be presented to the caregiver using the second client device, the audio prompt requesting a verbal input from the caregiver, the verbal input including one or more reminder parameters to create a reminder message for the senior user regarding the triggering event; in response to receiving the verbal input from the caregiver, creating the reminder message from the caregiver verbal input including the one or more reminder parameters; and providing the reminder message to the chatbot, the chatbot configured to audibly present the reminder message to the senior user via the first client device, as recited in independent claims 1, 13 and 16, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9AM-5:30PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626